 

Exhibit 10.2

[sm001_v1.jpg]

 

September 4, 2015

 

Dear Ms. Frieders:

 

This letter will set forth below the terms and conditions of your employment
with Steven Madden, Ltd. (the “Company”):

 

1.Term of Agreement. September 4, 2015 through February 29, 2017, unless sooner
terminated in accordance with Paragraph 5 of this Agreement.

 

2.Position. Chief Merchandising Officer.

 

3.Salary. $440,000 per annum (paid in accordance with normal Company practice).

 

4.Discretionary Bonus. You shall be eligible to receive a performance bonus for
each of 2015 and 2016 in an amount to be determined by the Company in its
absolute discretion. Such bonuses (net of any deductions required to be withheld
by any applicable laws and regulations) shall be payable on or about March 15th
of the following year.

 

5.Termination.

 

(a)Involuntary Termination. The Company has the right to terminate your
employment, on written notice to you, at any time without Cause (as defined
below). In the event the Company terminates your employment without Cause, then
the Term shall terminate immediately, and you shall be entitled to receive only
Salary payments described in Paragraph 3, at the regular intervals of payment,
from the date of termination through the date this Agreement would have
otherwise terminated but for the involuntary termination.

 

(b)Voluntary Termination by you or Termination for Cause. You shall have the
right to terminate your employment at any time for any reason (“Voluntary
Termination”) and the Company shall have the right to terminate your employment
at any time for Cause, on written notice to you, setting forth in reasonable
detail the facts and circumstances resulting in the Cause upon which such
termination is based. In the event of a Voluntary Termination or a termination
by the Company for Cause, the Term shall terminate immediately and you shall be
entitled only to any accrued and unpaid Salary described in Paragraph 3 through
the date of termination. For the purpose of this Agreement, Cause shall mean:

 

 

(i)a material breach by you of your material duties or obligations to the
Company which is not remedied to the reasonable satisfaction of the Company
within ten (10) days after the receipt by you of written notice of such breach
from the Company;

 

(ii)you are convicted of, or enter a guilty or “no contest” plea with respect to
a felony or a crime of mural turpitude (whether or not a felony);

 

(iii)you have an alcohol or substance abuse problem, which in the reasonable
opinion of the Company materially interferes with your ability to perform your
duties;

 

(iv)any act or acts of personal dishonesty, fraud, embezzlement,
misappropriation or conversion intended to result in your personal enrichment at
the expense of the Company, or any of its subsidiaries or affiliates, or any
other material breach or violation of fiduciary duty owed to the Company, or any
of its subsidiaries or affiliates;

 

(v)any grossly negligent act or omission or any willful and deliberate
misconduct by you that results, or is likely to result, in material economic, or
other harm, to the Company, or any of its subsidiaries or affiliates; or

 

(vi)you violate or pay fines, suffer sanctions or injunctive relief relating to
(whether or not you are found to have violated ) any federal or state securities
laws, rules or regulations or the rules and regulations of any stock exchange on
which the Company is listed or included.

 

(c)Disability. You shall be considered to be “Disabled” if, in the Company’s
reasonable opinion after receiving the written report of an independent
physician selected by the Company, you are incapable, due to mental or physical
disability, of performing the essential functions of your duties for a period of
sixty (60) days (whether or not consecutive) during any period of one hundred
twenty (120) days. In the event you shall become Disabled during the Term, the
Company may terminate your employment and the Term and the Company shall have no
further obligation or liabilities to you, except payment of accrued and unpaid
Salary described in Paragraph 3 through the date of termination.

 

(d)Death. In the event of your death, your employment and the Term shall
terminate immediately and the Company shall have no further obligation or
liabilities to you or your estate except that your estate shall be entitled to
receive payment of accrued and unpaid Salary described in Paragraph 3 through
the date of termination.

 

(e)Termination Payment. Provided the Company makes the payments required under
this Letter Agreement that are attributable to the termination of your
employment, such payments shall be in full and complete satisfaction and release
of any and all claims you or your beneficiaries, estate or legal representatives
may have against the Company and/or its subsidiaries or affiliates hereunder.

 

 

6.Non-Solicitation/Non-Competition Agreement. You recognize that the services to
be performed by you hereunder are special and unique. In consideration of the
compensation granted herein, you agree that for as long as you are receiving
your Salary under this Agreement and, if you are terminated by the Company for
Cause or if you quit or resign your position, through February 28, 2017, you
shall not, directly or indirectly, anywhere in the United States, whether
individually or as a principal officer, employee, partner, member, director or
agent of, or consultant for, any person or entity: (i) become employed by, an
owner of, or otherwise affiliated with, or furnish services to, any business
that competes with the Company, (ii) solicit any business from any customers of
the Company, or (iii) hire, offer to hire, entice away, or in any manner
persuade or attempt to persuade any employee of the Company to discontinue
his/her employment with the Company or any other party that has a business
relationship with the Company to discontinue his/her/its business relationship
with the Company.

 

7.Covenant Not to Disclose. You covenant and agree that you will not, to the
detriment of the Company, at any time during or after the Term, reveal, divulge
or make known to any person (other than (i) to the Company, or (ii) in the
regular course of business of the Company) or use for your own account any
confidential or proprietary records, data, processes, ideas, methods, devices,
business concepts, inventions, discoveries, know-how, trade secrets or any other
confidential or proprietary information whatsoever (the “Confidential
Information”) previously possessed or used by the Company or any of its
subsidiaries or affiliates, (whether or not developed, devised or otherwise
created in whole or in part by your efforts) and made known to you by reason of
your employment by or affiliation with the Company. You further covenant and
agree that you shall retain all such knowledge and information which you shall
acquire or develop respecting such Confidential Information in trust for the
sole benefit of the Company and its successors and assigns. Additionally, you
agree that all right, title and interest in and to any discoveries, processes,
ideas, methods and/or business concepts that you develop during the Term
relating to the business of the Company are, and shall remain the property of
the Company, and you hereby assign to the Company any right, title and interest
you might otherwise claim therein.

 

8.Business Materials, Covenant to Report. All written materials, records and
documents made by you or coming into your possession concerning the business or
affairs of the Company shall be the sole property of the Company and, upon the
termination of your employment with the Company or upon the request of the
Company at any time, you shall promptly deliver the same to the Company and
shall retain no copies thereof. You agree to render to the Company such reports
of your activities or activities of others under your direction during the Term
as the Company may request.

 

9.Governing Law; Injunctive Relief.

 

9.1The validity, interpretation, and performance of this Agreement shall be
controlled by and construed under the laws of the State of New York, excluding
choice of law rules thereof.    

9.2You acknowledge and agree that, in the event you shall violate any of the
restrictions of Paragraphs 6, 7 or 8 hereof, the Company will be without an
adequate remedy at law and will therefore be entitled to enforce such
restrictions by temporary or permanent injunctive or mandatory relief in any
court of competent jurisdiction without the necessity of proving damages or
posting a bond or other security, and without prejudice to any other remedies
which it may have at law or in equity. Each of you and the Company acknowledges
and agrees that, in addition to any other state having proper jurisdiction, any
such relief may be sought in, and for such purpose each of you and the Company
consents to the jurisdiction of, the courts of the State of New York.

 

10.Assignment. This Agreement, as it relates to your employment, is a personal
contract and your rights and interests hereunder may not be sold, transferred,
assigned, pledged or hypothecated.

 

 

11.Notices. Any and all notices or other communications or deliveries required
or permitted to be given or made pursuant to any of the provisions of this
Agreement shall be deemed to have been duly given or made for all purposes when
hand delivered or sent by certified or registered mail, return receipt requested
and postage prepaid, overnight mail or courier, or facsimile, addressed, if to
the Company, at the Company’s offices, Attn: CEO, and if to you, at the address
of your personal residence as maintained in the Company’s records, or at such
other address as any party shall designate by notice to the other party given in
accordance with this Paragraph 11.

 

12.Entire Agreement. This Agreement represents the entire understanding and
agreement between the parties hereto with respect to the subject matter hereof,
supersedes all prior agreements between such parties with respect to the subject
matter hereof, and cannot be amended, supplemented or modified orally, but only
by an agreement in writing signed by the party against whom enforcement of any
such amendment, supplement or modification is sought.

 

13.Execution in Counterparts; Signatures; Severability. This Agreement may be
executed in counterparts, each of which shall be deemed to be an original, but
all of which together shall constitute one and the same instrument. Facsimile or
electronic mail signatures hereon shall constitute original signatures. If any
provisions of this Agreement as applied to any part or to any circumstance shall
be adjudged by a court to be invalid or unenforceable, the same shall in no way
affect any other provision of this Agreement, the application of such provision
in any other circumstances or the validity or enforceability of this Agreement.

 

14.Representation by Counsel; Interpretation. Each party acknowledges that it
has been represented by counsel or has had the opportunity to be represented by
counsel in connection with this Agreement and the transactions contemplated by
this Agreement. Accordingly, any rule or law or any legal decision that would
require interpretation of any claimed ambiguities in this Agreement against the
party that drafted it has no application and is expressly waived by such
parties. The provisions of this Agreement shall be interpreted in a reasonable
manner to effect the intent of the parties hereto.



        Signature:   /s/ Edward R. Rosenfeld       Edward R. Rosenfeld, CEO    
      Counter-signature:   /s/ Karla Frieders       Karla Frieders  

 